Resettled judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered January 24, 2007, in a proceeding pursuant to Business Corporation Law § 623, awarding respondent dissenting shareholder $21,393,161, inclusive of prejudgment interest at the rate of 9% compounded monthly, costs and disbursements, plus postjudgment interest at the rate of 9% compounded monthly, unanimously affirmed, with costs. Appeal from judgment, same court and Justice, entered July 18, 2006, unanimously dismissed, without costs, as superseded by the appeal from the resettled judgment. '
A fair interpretation of the evidence supports the trial court’s findings bearing on valuation (see Thoreson v Penthouse Intl., *25780 NY2d 490, 495 [1992]; Matter of Friedman v Beway Realty Corp., 87 NY2d 161, 167-169 [1995]), including its acceptance of respondent’s expert’s valuation utilizing the market multiple, comparable transaction and discounted cash flow methods of valuation (see Montgomery Cellular Holding Co., Inc. v Dobler, 880 A2d 206, 215-216 [2005]), and rejection of petitioner’s expert’s valuation utilizing financial projections based on his own judgment (see id. at 215). Interest at the rate of 9% compounded monthly was properly awarded in order to adequately compensate respondent and prevent petitioner from realizing a windfall (Business Corporation Law § 623 [h] [6]; see Gonsalves v Straight Arrow Publs., Inc., 2002 WL 31057465, *9-10, 2002 Del Ch LEXIS 105, *38-41 [Del 2002]). We have considered petitioner’s other arguments and find them unavailing. Concur—Lippman, EJ., Mazzarelli, Andrias, Buckley and Sweeny, JJ.